March 13, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                          DIANA RUTH LOVELL, Appellant

NO. 14-11-00055-CV                       V.

                    CHRISTOPHER WELDON MARTIN, Appellee
                            ____________________

      Today the Court heard the parties= joint motion to set aside the order signed by the
court below on November 2, 2010, and to remand the cause to the trial court. Having
considered the motion and found it meritorious, the trial court=s order is VACATED
without reference to the merits, and we REMAND the cause to the trial court for
rendition of a judgment in accordance with the parties’ mediated and binding settlement
agreement dated February 2, 2012, and for entry of an order that replaces, supplants and
supercedes the November 2, 2012 order of the trial court.

      We further order that that costs incurred in the appeal shall be paid by the party
incurring them.

      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.